DETAILED ACTION
An RCE submitted on August 30, 2022 for claims submitted on May 20, 2022 for Application No. 15/861844 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed May 20, 2022 for RCE submitted on August 30, 2022 have been considered but they are not persuasive. In the remarks applicant argues:
I)	On pages 6-7, Applicant argues that the cited prior art does not teach the amended claim limitations.
Applicant’s arguments are considered moot based on the new grounds of rejection as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 19, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nord (US 2012/0297206) in view of Avraham (US 2018/0232141).

As per claims 1 and 19, Nord discloses a method for supporting encrypted hard drives in a virtual disk storage system, the method comprising: 
receiving a request to create a virtual disk instance that supports encrypted hard drive protocols (Nord, Para. 0081, a server may receive a request to generate an encrypted virtual hard disk, the request including a user identifier of the user for whom the virtual hard disk will be created. The request may be received by a virtual hard disk creator or virtual hard disk creation engine executed by the server);
instantiating, with a virtual machine, a virtual disk in response to the request (Nord, Para 51, the computing machine 100 can execute PARALLELS or another virtualization platform that can execute or manage a virtual machine executing a first operating system; Para. 0081, a server may receive a request to generate an encrypted virtual hard disk, the request including a user identifier of the user for whom the virtual hard disk will be created. The request may be received by a virtual hard disk creator or virtual hard disk creation engine executed by the server; Para 0085, the server or virtual hard disk creation engine may create the virtual hard disk; Para 0094, the virtual hard disk may be mounted or otherwise provided to an operating system)
creating an internal disk storage area in the virtual disk, the internal disk storage area being exposed to a controller of the virtual disk (Nord, Para. 0063, a non-encrypted header 218 of the virtual hard disk 200' includes a volume GUID 220. The volume GUID 220 may comprise any globally-unique identifier of the virtual hard disk 200' and may be generated during creation of the virtual hard disk. GUID 220 may be stored within a data string, field, or tag as part of the header 218 of the virtual hard disk 200. Virtual hard disk 200' may be stored within another disk, which may be encrypted by a whole-disk encryption system. Thus, header 218 may be further encrypted. Accordingly, in some examples, header 218 may be considered non-encrypted or clear if it is readable by a decryption system or engine decrypting virtual hard disk 200'.), 
wherein the internal disk storage area is used to implement the encrypted hard drive protocols, and the encrypted hard drive protocols use the internal disk storage area to maintain an internal disk state (Nord, Para. 0063-0065, virtual hard disk 200' may be stored within another disk, which may be encrypted by a whole-disk encryption system. The virtual hard disk 200' may be created for a specific user or responsive to a user request in some instances. The user may be identified by a user ID 220, which may comprise a user-specific identifier or string.), 
Nord does not disclose; however, Avraham discloses wherein the internal disk storage area is implemented as a dedicated block backend (Avraham, paragraph 61, teaches that storage can be a dedicated volume in a backend storage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Avraham with the teachings of Nord. Nord teaches storing a virtual hard disk on another storage device. Avraham teaches that a storage device can be a dedicated volume in a backend storage. Therefore, it would have been obvious for the storage device of Nord to be a dedicated storage device (as taught by Avraham) as this would have been a simple substitution of one known storage device for another to yield the predictable results of storing the virtual hard disk on a storage device.

As per claims 27 and 28, Nord in view of Avraham discloses wherein the dedicated block backend is positioned at a head of the internal disk storage area (Avraham, paragraph 61, teaches that storage can be a dedicated volume in a backend storage. The Examiner would additionally note that the placement of the data on the drive would have been an obvious design choice as long as the end result is the same. For example, storing the data at the front of the drive, the back of the drive, or somewhere in between would have been an obvious design choice to yield the predictable results of storing the data on the drive.)

Claims 3-5, 10-13, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nord in view of Avraham further in view of Raizen (US 8261068).

As per claims 3 and 21, Nord in view of Avraham does not disclose; however, Raizen discloses wherein the dedicated block backend exposes capability to perform system input/output operations to a header of a block device (Raizen, Col 20, lines 50-55, location of the metadata 46 is platform specific and may depend further on the formatting the device on that platform; col. 29, lines 3-12, the I/O filter system 28 is installed to a host and a command is executed that turns encryption on … for a given device 4, 5, 9, and col. 30, lines 9-12, the xcrypt manager 64 writes the key_id into the metadata 46, such as via the vlumd manager 68 (block 1130), which allocates metadata space, writes a signature into meta-data space, and writes the key_id into metadata space; see also fig. 12 (method of writing data to an eVLU); and fig. 13 (method of reading data from an eVLU)).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Raizen with the teachings of Nord in view of Avraham. Nord in view of Avraham teaches storing a virtual hard disk on a dedicated backend. Raizen teaches encrypting and decrypting data being written to and read from logical units. Therefore, it would have been obvious to have encrypted data being written to the logical units to prevent unauthorized access to the data.

As per claims 4 and 22, Nord in view of Avraham does not disclose; however, Raizen discloses wherein the dedicated block backend includes a first backend for writing disk-internal data to the internal disk storage area, and a second backend implements the encrypted hard drive protocols (Raizen, Fig 4, Xcrypt Manager and VLumd; col. 23, lines 40-57-col. 24, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Raizen with the teachings of Nord in view of Avraham. Nord in view of Avraham teaches storing a virtual hard disk on a dedicated backend that can be stored on multiple backends. Raizen teaches different managers/devices performing different features such as encrypting and writing data. Therefore, it would have been obvious to have stored the various features on different backends for the purpose of having multiple points of failure.

As per claims 5 and 23, Nord in view of Avraham and Raizen discloses wherein the second backend is stacked above the first backend (Raizen, Fig 4, Xcrypt Manager and VLumd; col. 23, lines 40-57 and col. 23, line 58-co.. 24, line 6, shows that the Xcrypt Manager is placed above the VLumd. The Examiner would additionally note that the placement of the modules/backends would have been an obvious design choice as long as the end result is the same. For example, stacking the second backend above or below the first backend would have been an obvious design choice to yield the predictable results of storing the backends.) 

As per claim 10, Nord in view of Avraham do not disclose; however, Raizen discloses storing, at a front of a virtual disk storage device of the virtual disk storage system, band metadata (Raizen, Col. 18, lines 50-63, areas of the LU that need to remain unencrypted, such as the metadata and OS-specific areas, can be put into a partition not used for data … metadata 46 can … be used to implement functions (such as mirroring and/or partitioning) in addition to providing a location on the eVLU 40b for storage of the key_id… the metadata stores information about regions of the eBLU40b that are to be left as plaintext; Col 37, lines 57-67, metadata on an eVLU needs to be re-read when certain things occur, such as after data has been replicated to a device, after opening a device and/or to cover situations where metadata is changed on a device. The Examiner would additionally note that the placement of the data on the drive would have been an obvious design choice as long as the end result is the same. For example, storing the data at the front of the drive, the back of the drive, or somewhere in between would have been an obvious design choice to yield the predictable results of storing the data on the drive.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Raizen with the teachings of Nord in view of Avraham. Nord in view of Avraham teaches storing a virtual hard disk on a dedicated backend. Raizen teaches having bands/partitions on the storage device. Therefore, it would have been obvious to have stored the data into various partitions for the purpose of keeping the OS data separate from the other data.

As per claim 11, Nord in view of Avraham and Raizen discloses the method of claim 10, further comprising modifying a state of a band of the virtual disk storage device concurrently with input/output from the virtual disk (Raizen, Col 37, lines 57-67, re-reading the metadata for a device, including a device whose state may have changed since host restart. Generally, metadata on an eVLU needs to be re-read when certain things occur, such as after data has been replicated to a device, after opening a device and/or to cover situations where metadata is changed on a device.). 

As per claim 12, Nord in view of Avraham and Raizen discloses the method of claim 10, wherein the virtual disk storage device treats the band metadata as part of disk contents (Raizen, Col 37, lines 57-67, metadata on an eVLU needs to be re-read when certain things occur, such as after data has been replicated to a device, after opening a device and/or to cover situations where metadata is changed on a device.). 

As per claim 13, Nord in view of Avraham and Raizen discloses the method of claim 11, further comprising appending a record onto a log file and maintaining a mapping reference of the input/output (Raizen, Col 9, lines 27-30, The I/O filter driver keeps a record of I/O requests that are sent to data storage subsystems until the I/O request is processed by data storage subsystems.).

As per claim 26, Nord in view of Avraham does not disclose; however, Raizen discloses wherein the internal disk storage area includes band metadata corresponding to bands of data in the virtual disk (Raizen, Col. 18, lines 50-63, areas of the LU that need to remain unencrypted, such as the metadata and OS-specific areas, can be put into a partition not used for data … metadata 46 can … be used to implement functions (such as mirroring and/or partitioning) in addition to providing a location on the eVLU 40b for storage of the key_id… the metadata stores information about regions of the eBLU40b that are to be left as plaintext; Col 37, lines 57-67, metadata on an eVLU needs to be re-read when certain things occur, such as after data has been replicated to a device, after opening a device and/or to cover situations where metadata is changed on a device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Raizen with the teachings of Nord in view of Avraham. Nord in view of Avraham teaches storing a virtual hard disk on a dedicated backend. Raizen teaches having bands/partitions on the storage device. Therefore, it would have been obvious to have stored the data into various partitions for the purpose of keeping the OS data separate from the other data.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nord in view of Avraham, Raizen, and further in view of Liu (US 2014/0244898).  

As per claim 6, Nord in view of Avraham and Raizen do not disclose; however, Liu discloses: 
accepting, by a virtio-SCSI layer, secure protocol requests (Liu, Para. 0017, Virtual SCSI layer 108 can receive I/O requests from VMs 106 in the form of virtual SCSI commands (i.e., SCSI commands directed to virtual SCSI devices corresponding to one or more virtual disks 112).); 
translating, by the virtio-SCSI layer, the secure protocol requests into logical requests (Liu, Para. 0017, Virtual SCSI layer 108 can then translate the virtual SCSI commands into a command/data format that virtualization software 104 can use to access the physical storage device(s) on which virtual disks 112 are stored (e.g., backend storage array 114).); and 
providing the logical requests to the first backend (Liu, Para. 0017, Virtual SCSI layer 108 can then translate the virtual SCSI commands into a command/data format that virtualization software 104 can use to access the physical storage device(s) on which virtual disks 112 are stored (e.g., backend storage array 114).)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Liu with the teachings of Nord in view of Avraham and Raizen. Nord in view of Avraham and Raizen teaches storing a virtual hard disk on a dedicated backend. Liu teaches converting a virtual command for data on a virtual disk into a command to access the corresponding data on the physical disk. Therefore, it would have been obvious to have converted the request to access virtual data into a request to access the data on the physical disk in order to allow the user to access the requested data.

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nord in view of Avraham and further in view of Oshins (US 2017/0017422).

As per claims 7 and 24, Nord in view of Avraham does not disclose; however, Oshins discloses wherein the internal disk storage area is not directly accessible by a guest operating system (Oshins, Para. 0028, each child partition (246 and 248) can be mapped to a set of hardware resources, e.g., memory, devices, logical processor cycles, etc., that is under control of the hypervisor 202 and/or the parent partition and hypervisor 202 can isolate processes in one partition from accessing another partition's resources, e.g., a guest operating system in one partition may be isolated from the memory of another partition..).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Oshins with the teachings of Nord in view of Avraham. Nord in view of Avraham teaches storing a virtual hard disk on a dedicated backend. Oshins teaches storing data in partitions where processes in one partition cannot access data stored in another partition. Therefore, it would have been obvious to store the guest Operating System in a separate partition from the other data to prevent unauthorized access to the data by the guest OS.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable Nord in view of Avraham, Oshins, Raizen, and Liu.

As per claim 8, Nord in view of Avraham and Oshins disclose receiving … an input/output request from the guest operation system (Oshins, Para. 0028, each child partition (246 and 248) can be mapped to a set of hardware resources, e.g., memory, devices, logical processor cycles, etc., that is under control of the hypervisor 202 and/or the parent partition and hypervisor 202 can isolate processes in one partition from accessing another partition's resources, e.g., a guest operating system in one partition may be isolated from the memory of another partition..).
However, Nord in view of Avraham and Oshins do not disclose; however, Liu discloses receiving, at a block backend, an input/output request … (Liu, Para. 0017, Virtual SCSI layer 108 can receive I/O requests from VMs 106 in the form of virtual SCSI commands (i.e., SCSI commands directed to virtual SCSI devices corresponding to one or more virtual disks 112);
processing the input/output request (Liu, Para. 0017, Virtual SCSI layer 108 can then translate the virtual SCSI commands into a command/data format that virtualization software 104 can use to access the physical storage device(s) on which virtual disks 112 are stored (e.g., backend storage array 114).);
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Liu with the teachings of Nord in view of Avraham and Oshins. Nord in view of Avraham and Oshins teaches storing a virtual hard disk on a dedicated backend. Liu teaches converting a virtual command for data on a virtual disk into a command to access the corresponding data on the physical disk. Therefore, it would have been obvious to have converted the request to access virtual data into a request to access the data on the physical disk in order to allow the user to access the requested data.
Nord in view of Avraham, Oshins, and Liu do not disclose; however, Raizen discloses further comprising:
adjusting an input/output offset for the input/output request by incrementing the input/output offset by a size of the internal disk storage area (Raizen, Col 18, lines 36-41, size spoofing of the LU, where the size spoofing involves showing the code running above the I/O filter driver that the size of the device is the size minus the size of the metadata area, which has the effect that no entity other than the I/O filter system (and I/O filter driver) is able to access the metadata region. ); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Raizen with the teachings of Nord in view of Avraham, Oshins, and Liu. Nord in view of Avraham, Oshins, and Liu teaches storing a virtual hard disk on a dedicated backend. Raizen teaches having bands/partitions on the storage device. Therefore, it would have been obvious to have stored the data into various partitions for the purpose of keeping the OS data separate from the other data.

As per claim 9, Nord in view of Avraham, Oshins, Liu, and Raizen discloses the method of claim 8, wherein the size of the internal disk storage area is obtained from the virtual machine (Raizen, Col 18, lines 36-41, size spoofing of the LU, where the size spoofing involves showing the code running above the I/O filter driver that the size of the device is the size minus the size of the metadata area, which has the effect that no entity other than the I/O filter system (and I/O filter driver) is able to access the metadata region.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nord in view of Avraham, Raizen, and further in view of Abe (US 2015/0120741).  

As per claim 14, Nord in view of Avraham and Raizen do not disclose; however, Abe discloses further comprising folding the band metadata into a data storage domain for storing disk data (Abe, Abstract, (Metadata of) the files is classified. The files are each divided into metadata (index) and a file main body and are recorded on different storage areas, that is, an index partition (IP) and a data partition (DP), associated with each other.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Abe with the teachings of Nord in view of Avraham and Raizen. Nord in view of Avraham and Raizen teaches a storage device with different partitions and related metadata and files. Abe teaches storing data with a metadata index and a file data and storing the parts in different storage areas. Therefore, it would have been obvious to store the metadata and file data separately to add an additional layer of security and prevent unauthorized access.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Avraham.  

As per claim 15, Liu discloses a virtual disk instantiated by a virtual machine, comprising: 
a storage device associated with a virtual disk (Liu, Para. 0017, Virtual SCSI layer 108 can receive I/O requests from VMs 106 in the form of virtual SCSI commands (i.e., SCSI commands directed to virtual SCSI devices corresponding to one or more virtual disks 112). Liu, Para. 0017, Virtual SCSI layer 108 can then translate the virtual SCSI commands into a command/data format that virtualization software 104 can use to access the physical storage device(s) on which virtual disks 112 are stored (e.g., backend storage array 114). Therefore, Liu teaches a physical storage device that is associated with the virtual disk.).
wherein the virtual disk comprises: 
a virtual disk backend including the virtual disk and an internal disk storage area (Liu, Para. 0017, Virtual SCSI layer 108 can then translate the virtual SCSI commands into a command/data format that virtualization software 104 can use to access the physical storage device(s) on which virtual disks 112 are stored (e.g., backend storage array 114); Also, Claim 1, receiving, by a computer system, an I/O command originating from a virtual machine (VM), the I/O command identifying a data block of a virtual disk); 
a system area backend providing an interface to the internal disk storage area and an interface to the virtual disk (Liu, Para. 0017, Virtual SCSI layer 108 can receive I/O requests from VMs 106 in the form of virtual SCSI commands (i.e., SCSI commands directed to virtual SCSI devices corresponding to one or more virtual disks 112). Liu, Para. 0017, Virtual SCSI layer 108 can then translate the virtual SCSI commands into a command/data format that virtualization software 104 can use to access the physical storage device(s) on which virtual disks 112 are stored (e.g., backend storage array 114). As the Virtual SCSI layer converts the virtual commands for the virtual disk into physical commands for the physical disk it is considered as an interface between the physical disk and the virtual disk.); 
a secure block backend stacked above the system area backend, the secure block backend providing encrypted hard drive protocol support, the secure block backend using the internal disk storage area to maintain an internal disk state (Liu, Para. 0017, Virtual SCSI layer 108 can then translate the virtual SCSI commands into a command/data format that virtualization software 104 can use to access the physical storage device(s) on which virtual disks 112 are stored (e.g., backend storage array 114). The Examiner would additionally note that the placement of the modules/backends would have been an obvious design choice as long as the end result is the same. For example, stacking the secure block backend above or below the system area backend would have been an obvious design choice to yield the predictable results of storing the backend.), …
Liu do not disclose; however, Avraham discloses wherein the internal disk storage area is implemented as a dedicated block backend (Avraham, paragraph 61, teaches that storage can be a dedicated volume in a backend storage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Avraham with the teachings of Liu. Liu teaches storing a virtual hard disk on a physical hard disk and convert the commands between the two disks. Avraham teaches that a storage device can be a dedicated volume in a backend storage. Therefore, it would have been obvious for the storage device of Liu to be a dedicated storage device (as taught by Avraham) as this would have been a simple substitution of one known storage device for another to yield the predictable results of storing the virtual hard disk on a storage device.

As per claim 16, Liu in view of Avraham discloses the virtual disk of claim 15, further comprising a virtio-SCSI layer implemented above the secure block backend (Liu, Para. 0017, Virtual SCSI layer 108 can receive I/O requests from VMs 106 in the form of virtual SCSI commands (i.e., SCSI commands directed to virtual SCSI devices corresponding to one or more virtual disks 112).)

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Avraham and Raizen.  

As per claim 17, Liu in view of Avraham does not disclose; however, Raizen discloses wherein the secure block backend controls changes to a state of a band within the virtual disk (Raizen, Col 18, lines 36-41, size spoofing of the LU, where the size spoofing involves showing the code running above the I/O filter driver that the size of the device is the size minus the size of the metadata area, which has the effect that no entity other than the I/O filter system (and I/O filter driver) is able to access the metadata region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Raizen with the teachings of Nord in view of Avraham. Nord in view of Avraham teaches storing a virtual hard disk on a dedicated backend. Raizen teaches having bands/partitions on the storage device. Therefore, it would have been obvious to have stored the data into various partitions for the purpose of keeping the OS data separate from the other data.

As per claim 18, Liu in view of Avraham and Raizen discloses the virtual disk of claim 17, wherein the internal disk storage area includes band metadata corresponding to the band within the virtual disk (Raizen, Col. 18, lines 50-63, areas of the LU that need to remain unencrypted, such as the metadata and OS-specific areas, can be put into a partition not used for data … metadata 46 can … be used to implement functions (such as mirroring and/or partitioning) in addition to providing a location on the eVLU 40b for storage of the key_id… the metadata stores information about regions of the eBLU40b that are to be left as plaintext;Col 37, lines 57-67, metadata on an eVLU needs to be re-read when certain things occur, such as after data has been replicated to a device, after opening a device and/or to cover situations where metadata is changed on a device.). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nord in view of Avraham, Oshins, and further in view of Raizen.

As per claim 25, Nord in view of Avraham and Oshins do not disclose; however, Raizen discloses the system of claim 24, wherein input/output requests received from the guest operating system are modified by incrementing an input/output offset by a size of the internal disk storage area (Raizen, Col 18, lines 36-41, size spoofing of the LU, where the size spoofing involves showing the code running above the I/O filter driver that the size of the device is the size minus the size of the metadata area, which has the effect that no entity other than the I/O filter system (and I/O filter driver) is able to access the metadata region.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Raizen with the teachings of Nord in view of Avraham and Oshins. Nord in view of Avraham and Oshins teaches storing a virtual hard disk on a dedicated backend. Raizen teaches having bands/partitions on the storage device. Therefore, it would have been obvious to have stored the data into various partitions for the purpose of keeping the OS data separate from the other data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun (US 8510838) – teaches a controlled storage area on a disk.
McLeod (US 2013/0132950) – teaches storing metadata in a data store based on configuration data.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B KING/Primary Examiner, Art Unit 2498